NUMBER 13-13-00073-CR

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI – EDINBURG


CHRISTOPHER LAWRENCE ATHEY,                                                             Appellant,


                                                  v.

THE STATE OF TEXAS,                                                                      Appellee.


                       On appeal from the 54th District Court
                           of McLennan County, Texas.


                              MEMORANDUM OPINION1

   Before Chief Justice Valdez and Justices Rodriguez and Longoria
            Memorandum Opinion by Chief Justice Valdez
        Appellant, Christopher Lawrence Athey, was indicted for burglary of a habitation,

with intent to commit theft. See TEX. PEN. CODE ANN. § 30.02 (West, Westlaw through

2013 3d C.S). In the indictment, the State included an enhancement paragraph, alleging

that appellant had previously been convicted of a felony, to-wit: burglary of a habitation,


        1 This case is before this Court on transfer from the Tenth Court of Appeals in Waco pursuant to
an order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001 (West 2005).
which, if true, would enhance the offense to a first degree felony. See id. § 12.42(b)

(West, Westlaw through 2013 3d C.S). Following a trial, a jury found appellant guilty of

the offense. After finding the enhancement paragraph true, the jury assessed appellant’s

punishment at forty-seven years’ imprisonment.

       Concluding that there are no errors that would result in the reversal of the judgment

of the trial court, appellant’s counsel filed an Anders brief in which he reviewed the merits,

or lack thereof, of the appeal. We affirm.

                                   I.      ANDERS BRIEF

       Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), appellant’s appellate

counsel has filed a motion to withdraw and a brief with this Court stating that he has found

no reversible error committed by the trial court and no arguable ground of error upon

which an appeal can be predicated. Counsel’s brief meets the requirements of Anders

as it presents a professional evaluation demonstrating why there are no arguable grounds

to advance on appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App.

2008) (“In Texas, an Anders brief need not specifically advance ‘arguable’ points of error

if counsel finds none, but it must provide record references to the facts and procedural

history and set out pertinent legal authorities.”) (citing Hawkins v. State, 112 S.W.3d 340,

343–44 (Tex. App.—Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503,

510 n.3 (Tex. Crim. App. 1991).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), appellant’s counsel has explained why, under controlling authority, there are

no reversible errors in the trial court’s judgment. Counsel has informed this Court that he

has complied with the requirements of Anders by (1) examining the record and applicable

law and finding no arguable grounds to advance on appeal, (2) serving a copy of the brief

and motion to withdraw as counsel on appellant, (3) informing appellant of his right to
                                              2
review the record and to file a pro se response raising any ground of error or complaint

which he may desire. See Anders, 386 U.S. at 744; Stafford, 813 S.W.2d at 510 n.3; see

also In re Schulman, 252 S.W.3d at 409 n.23.                  More than an adequate period of time

has passed, and appellant has not filed a pro se response with this Court. 2                      See In re

Schulman, 252 S.W.3d at 409 n. 23.

                                     II.      INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record, counsel’s Anders brief, the State’s

brief, and appellant’s pro se brief, and we have found nothing that would arguably support

an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–28 (Tex. Crim. App. 2005) (“Due

to the nature of Anders briefs, by indicating in the opinion that it considered the issues

raised in the briefs and reviewed the record for reversible error but found none, the court

of appeals met the requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford,
813 S.W.2d at 509. There is no reversible error in the record. Accordingly, we affirm.

                                     III.    MOTION TO WITHDRAW

        In accordance with Anders, appellant’s attorney has asked this Court for

permission to withdraw as counsel.               See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex.

App.—Dallas 1995, no pet.) (“[I]f an attorney believes the appeal is frivolous, he must

withdraw from representing the appellant.                  To withdraw from representation, the



        2 Appellant has filed multiple motions for extension of time to file a pro se response. Following his

last motion to date, we issued an order, on September 12, 2013, granting appellant’s motion “insofar as
appellant is ORDERED to file his pro se response to the Anders brief with this Court within twenty days of
the date of this order” and denying the motion “insofar as the Court will not allow an extension until October
10, 2013.” The order also stated, “NO FURTHER EXTENTIONS WILL BE GRANTED IN THIS MATTER.”
As noted above, appellant has still not filed a pro se response.

                                                      3
appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”) (citations omitted)). We grant counsel’s

motion to withdraw. Within five days of the date of this Court’s opinion, counsel is ordered

to send a copy of the opinion and judgment to appellant and advise him of his right to file

a petition for discretionary review.3 See TEX. R. APP. P. 48.4; see also In re Schulman,
252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).



                                                                    ___________________
                                                                    ROGELIO VALDEZ
                                                                    Chief Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
8th day of May, 2014.




         3 No substitute counsel will be appointed. Should appellant wish to seek further review of this case

by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing or timely motion
for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for
discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals. See id. R. 68.3.
Any petition for discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules
of Appellate Procedure. See id. R. 68.4.


                                                       4